 

Case 1:18-cV-08250-.]SR Document 35 Filed 10/26/18 Page 1 ot 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

WINKLEVOSS CAPITAL FUND, LLC, ' Index No. 18-CV~8250 (JSR)
Plaintiff, STATEMENT OF GARNISHEE
BITTREX, INC. `
-against-
CHARLES SHREM,
Defendant.

 

 

On October 2, 2018, this Court entered an order under seal authorizing a levy upon the

tangible or intangible assets of the Defendant Within the district of 5,000 bitcoin or its equivalent

_ value in other assets. Further, the Court specifically directed several virtual currency companies,
including Bittrex, lnc. (“Bittrex”),1 to “freeze all assets in their possession or custody (including
bitcoin, other virtual currency, and/or fiat currency) held entirely or partially in the name of
Charles Shrem (a.k.a. Charlie Shrem) or in which Shrem has an interest.”

Bittre>i and the other garnishees Were ordered to provide a garnishee’s statement
consistent With N.Y. C.P.L.R. § 6219 under seal Within five days of receipt of the levy of this
order, including a summary of all assets in Bittrex’s custody or control that are owned by Charlie
Shrem or in Which he has an interest.

Bittrex received notice of this Court’s order from Plaintiff’ s counsel on October 22, 2018.
Accordingly, Bittrex immediately conducted a search of all of its customer accounts for any
account in the name of Defendant or in Which the Defendant has an interest based on the
identifying information provided to Bittrex- by the plaintiff.

Bittrex located a single account belonging to an individual identified as Charlie Shrem.

 

1 The Court’s order names Bittrex, LLC as one of the virtual currency companies subject to the order. However,
Bittrex is currently registered as a Delaware corporation, as its limited liability corporation was retired in 2015.

 

Case 1:18-cV-08250-.]SR Docurnent 35 Filed 10/26/18 Page 2 of 3

Bittrex provides this statement of the balances of all virtual currencies in the Def`endant’s

account With Bittrex:

 

 

 

 

 

 

 

 

 

 

 

 

 

VIB

 

 

Virtual Currency Held Amount Approximate Dollar Value

AMP 0.00000000

BCH 0.00000000

BLU 0.00000000

BTC (Bitcoin) 0.00051673 0.03916985*$6,503.23 =
$254.73

BTG 0.03916985 0.03916985*$27.57=
$1.08

CMCT 0.00000000

CRB 0.19110000 0.1911*0.00401= $0

ETH 0.00000000

MORE 0.00000000

SALT 0.00000000

0.00000000

 

Additionally, the Defendant’s account Was disabled immediately upon receipt of notice of

the Court’s order, effectively freezing the small amount of virtual currency contained in the

account.

Defendant does not owe any debts to Bittrex.

 

 

Case 1:18-cV-0825O-.]SR Document 35 Filed 10/26/18 Page 3 of 3

 

Dated: OCtober 26, 2018 O’MELVENY & MYERS LLP
New York, New York '
yAntoinette Rangel

O’ MELVENY & MYERS LLP
7 Tirnes Square

New York, New York 10036
(212) 326~2000

Artomey for Gamishee Bittrex, Inc.

